DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 and 06/09/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanoski (DE 102014016939 A1) and Brown (US 5123258 A).

	Regarding Claim 1, Kitanoski teaches a split trailer refrigeration unit (10) for a tractor trailer comprising: a first portion (14) including an electrically driven compressor (24), a condenser (22) and an evaporator (20) [Fig. 2; ¶ 0043]; a second portion (16, 18), the second portion including an electrically driven compressor (24), a condenser (22) and an evaporator (20) [Fig. 2; ¶ 0043]; at least one of the first portion and the second portion including a set of power electronics (32, 34) connecting an electricity source to the corresponding electric compressor [Fig. 7; ¶ 0045], the set of power electronics being configured to control power characteristics of power provided from the electricity source to the electric compressor [¶ 0045]; and a frame (12) [Fig. 7; ¶ 0045] configured to structurally mount each of the first portion and the second portion to a rear trailer door.
	Kitanoski does not teach wherein the frame is configured to structurally mount each of the first portion and the second portion to a rear trailer door.
However, Brown teaches an air conditioning system (12) attached to a rear door of a van wherein the air conditioning system is housed entirely within the equipment storage zone (70) and is coupled to the main battery of the van [Abstract; Col. 6, lines 32-39; see Figs. 3, 4, 6].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Kitanoski to have wherein the frame is configured to structurally mount each of the first portion and the second portion to a rear trailer door, in view of the teachings of Brown, in order to provide a cooling system that is installable without cutting into the sheet metal of the vehicle and is therefore more readily accessible for maintenance, repair and replacement [Col. 1, lines 21-32].

Regarding Claim 2, Kitanoski, as modified, teaches the invention of claim 1 above and Kitanoski teaches wherein the electricity source is at least one of an electrical storage unit [32; ¶ 0045] and a power interface connected to an external power source [30; ¶ 0045].

Regarding Claim 3, Kitanoski, as modified, teaches the invention of claim 2 above and Kitanoski teaches wherein the electricity source (34) includes both the electrical storage unit (32) and the power interface connected to the external power source (30) [Fig. 7; ¶ 0045].

Regarding Claim 5, Kitanoski, as modified, teaches the invention of claim 1 above and Brown teaches wherein the frame is mountable to a trailer door and distinct from the trailer door [Col. 1, lines 6-9].

Regarding Claim 6, Kitanoski, as modified, teaches the invention of claim 1 above and Kitanoski teaches wherein each of said first portion and said second portion is sized to independently refrigerate a trailer [¶ 0013-0014].

Regarding Claim 7, Kitanoski, as modified, teaches the invention of claim 6 above and Kitanoski teaches further comprising a controller configured to operate the first portion in an electrical storage unit charging operation and the second portion in a refrigeration operation during a first mode, and configured to operate the second portion in the electrical storage unit charging operation and the first portion in the refrigeration operation during a second mode [where Kitanoski discloses that the power supply system (30) consists of the usual power electronics for controlling the motors and associated control and regulation components [¶ 0045]. Kitanoski also discloses that the generator supplies all electrical units in cooling system (10), therefore implying it also charges the battery (32) [¶ 0045]. Since the first and second portions are modular and can be turned on and off separately [¶ 0013], either module (14, 16, 18) may be turned on or off while also charging the battery (32)].

Regarding Claim 9, Kitanoski, as modified, teaches the invention of claim 1 above and Kitanoski teaches wherein each of the first and second portion are sized to provide less than full refrigeration of the trailer [¶ 0013; where Kitanoski discloses that the dimensions of the components and refrigerant used in the refrigeration circuit modules can vary in each case [¶ 0013], therefore stating that the components could be made smaller to provide less than full refrigeration of the trailer if one so had a reason to during design. This is therefore considered obvious, as changes in size are not patentably distinguishable over the prior art [MPEP 2144.04 IVA]].
.
Regarding Claim 13, Kitanoski teaches a method for refrigerating a tractor trailer comprising: powering at least one portion of a refrigeration unit (14, 16, 18) via an electrical power source (30, 32, 34), and operating the at least one portion of the refrigeration unit in a refrigeration mode [¶ 0015].
Kitanoski does not teach wherein the refrigeration unit is rear mounted on a tractor trailer.
However, Brown teaches an air conditioning system (12) attached to a rear door of a van wherein the air conditioning system is housed entirely within the equipment storage zone (70) [Abstract; Col. 6, lines 32-39; see Figs. 3, 4, 6].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Kitanoski to have wherein the refrigeration unit is rear mounted on the tractor trailer, in view of the teachings of Brown, in order to provide a cooling system that is installable without cutting into the sheet metal of the vehicle and is therefore more readily accessible for maintenance, repair and replacement [Col. 1, lines 21-32].

Regarding Claim 14, Kitanoski, as modified, teaches the invention of claim 13 above and Kitanoski teaches wherein powering the at least one portion of the rear mounted refrigeration unit via the electrical power source (34) comprises simultaneously powering a first portion and a second portion of the rear mounted refrigeration unit via the electrical power source [¶ 0013; the modules are independent and may be switched on/off to adapt to the required cooling capacity, therefore both modules may be on], wherein each of the first portion and the second portion are substantially identical [¶ 0013].

Regarding Claim 15, Kitanoski, as modified, teaches the invention of claim 14 above and Kitanoski teaches wherein each of the first portion and the second portion are sized such that the first and second portion are insufficiently to independently cool the tractor trailer [¶ 0013; where Kitanoski discloses that the dimensions of the components and refrigerant used in the refrigeration circuit modules can vary in each case [¶ 0013], therefore stating that the components could be made smaller to provide less than full refrigeration of the trailer if one so had a reason to during design. This is therefore considered obvious, as changes in size are not patentably distinguishable over the prior art [MPEP 2144.04 IVA]].
.

Regarding Claim 16, Kitanoski, as modified, teaches the invention of claim 13 above and Kitanoski teaches wherein powering the at least one portion of the rear mounted refrigeration unit comprises providing power to a first portion of the at least one portion during a first mode of operations and charging an electrical storage unit of a second portion of the at least one portion during the first mode of operations [¶ 0045; where Kitanoski discloses that the generator supplies all electrical units in cooling system (10), therefore implying it also charges the battery (32) [¶ 0045]. Since the first and second portions are modular and can be turned on and off separately [¶ 0013], either module (14, 16, 18) may be turned on or off while also charging the battery (32)].
Regarding Claim 17, Kitanoski, as modified, teaches the invention of claim 16 above and Kitanoski teaches wherein further comprising providing power to the second portion of the at least one portion during a second mode of operations and charging an electrical storage unit of the first portion of the at least one portion during the second mode of operations [¶ 0045; where Kitanoski discloses that the generator supplies all electrical units in cooling system (10), therefore implying it also charges the battery (32) [¶ 0045]. Since the first and second portions are modular and can be turned on and off separately [¶ 0013], either module (14, 16, 18) may be turned on or off while also charging the battery (32)].
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanoski and Brown as applied to claim 1 above, and further in view of Brown (US 20010025466 A1) (Hereinafter referred to as “Brown (466)”).

Regarding Claim 4, Kitanoski, as modified, teaches the invention of claim 1 above and Brown teaches wherein the frame is integral to a trailer door [Figs. 1-4] but does not teach wherein a trailer door latch is a component of the frame.
However, Brown (466) teaches an insulated closure structure wherein a release means (latch 27) is attached to the frame (20) for opening the doors (25, 26) [Fig. 2; ¶ 0029].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Kitanoski to have wherein a trailer door latch is a component of the frame, in view of the teachings of Brown (466), to provide a means for opening the door from the outside [¶ 0029-0030].

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanoski and Brown as applied to claims 7 & 17 above, and further in view of Blatchley (US 20170054188 A1).

Regarding Claim 8, Kitanoski, as modified, teaches the invention of claim 7 above. Although, Kitanoski does not explicitly state wherein the controller is configured to transition from the first mode to the second mode in response to the electrical storage unit in the second portion falling below a charge threshold.
However, Blatchley teaches a climate control system for a vehicle (50) wherein the vehicle operates in a charge-depleting mode until the battery drops below a threshold state of charge, at which point the vehicle enters a charge-sustaining mode [¶ 0032].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Kitanoski to have wherein the controller is configured to transition from the first mode to the second mode in response to the electrical storage unit in the second portion falling below a charge threshold, in view of the teachings of Blatchley, because alternating charging modes changes the rate of temperature change of the refrigerant and coolant, therefore allowing the closure of shutters to increase aerodynamics of the vehicle and provide better fuel efficiency [¶ 0032-0033].
Regarding Claim 18, Kitanoski, as modified, teaches the invention of claim 17 above but Kitanoski does not teach wherein further comprising transitioning from the first mode of operations to the second mode of operations, in response to an electrical storage unit in the first portion falling below a threshold charge level.
However, Blatchley teaches a climate control system for a vehicle [50] wherein the vehicle operates in a charge-depleting mode until the battery drops below a threshold state of charge, at which point the vehicle enters a charge-sustaining mode [¶ 0032].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Kitanoski to have wherein further comprising transitioning from the first mode of operations to the second mode of operations, in response to an electrical storage unit in the first portion falling below a threshold charge level, in view of the teachings of Blatchley, because alternating charging modes changes the rate of temperature change of the refrigerant and coolant, therefore allowing the closure of shutters to increase aerodynamics of the vehicle and provide better fuel efficiency [¶ 0032-0033].

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanoski and Brown as applied to claim 1 above, and further in view of Pfaff (US 8807628 B1).

Regarding Claim 10, Kitanoski, as modified, teaches the invention of claim 1 above but does not teach further comprising an external skin covering at least one of the first portion and the second portion.
However, Pfaff teaches a deflector (10) disposed above a refrigeration unit (28) which is mounted on an outer wall of the trailer [Figs. 1, 3-5; Col. 2, line 61 - Col. 3, line 9].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Kitanoski to have wherein further comprising an external skin covering at least one of the first portion and the second portion, in view of the teachings of Pfaff, in order to reduce the aerodynamic drag of the trailer which will affect the full efficiency [Col. 3, lines 6-9].

Regarding Claim 11, Kitanoski, as modified, teaches the invention of claim 10 above and Pfaff teaches wherein the external skin (10) comprises a first aerodynamic component covering the first portion (32) and a second aerodynamic component covering the second portion (32) [Col. 3, lines 10-15; Figs. 3-4].
It is apparent from inspection that the deflector (10) covers the entirety of the top of the refrigeration unit (28) [Fig. 3]. Therefore, aerodynamic components are covering both the first and second portions.

Regarding Claim 12, Kitanoski, as modified, teaches the invention of claim 10 above and Pfaff teaches wherein the external skin (10) has an aerodynamic profile including one of an angular planar configuration, hemispherical curved configuration and a teardrop configuration [Apparent from inspection; see Figs. 1-5].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanoski, Brown and Burrows (US 20180148107 A1).

Regarding Claim 19, Kitanoski teaches a tractor trailer vehicle comprising: a tractor (1); a trailer (5) connected to the tractor; and a refrigeration unit (10) connected to the trailer via a frame (12) [Figs. 1, 7], wherein the refrigeration unit comprises a first portion (14) including an electrically driven compressor (24), a condenser (22) and an evaporator (20) [Fig. 2; ¶ 0043]; a second portion (16, 18), the second portion including an electrically driven compressor (24), a condenser (22) and an evaporator (20) [Fig. 2; ¶ 0043]; and at least one of the first portion and the second portion including a set of power electronics connecting an electricity source to the corresponding electric compressor (32, 34) [Fig. 7; ¶ 0045], the set of power electronics being configured to control power characteristics of power provided from the electricity source to the electric compressor  [¶ 0045].
Kitanoski teaches the tractor trailer but does not explicitly teach a tractor trailer including a plurality of fairings extending rearward from a rear end of the tractor wherein a gap between the rear end of the tractor and a forward end of the trailer is less than 43 inches, or a rear mounted refrigeration unit connected to a rear end of the trailer.
However, Brown teaches an air conditioning system (12) attached to a rear door of a van wherein the air conditioning system is housed entirely within the equipment storage zone (70) [Abstract; Col. 6, lines 32-39; see Figs. 3, 4, 6].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Kitanoski to have wherein the refrigeration unit is a rear mounted refrigeration unit connected to a rear end of the trailer, in view of the teachings of Brown, in order to provide a cooling system that is installable without cutting into the sheet metal of the vehicle and is therefore more readily accessible for maintenance, repair and replacement [Col. 1, lines 21-32].
Additionally, Burrows teaches a deployable fairing for use with vehicles, wherein the fairing extends rearward from a rear and of the tractor [Apparent from inspection; see Figs. 1-3]. Burrows also teaches that the gap between a tractor and trailer negatively affects the aerodynamics and hinders fuel efficiency, therefore closing the gap may result in greater fuel efficiency [¶ 0139]. Thus, the gap between the tractor and trailer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a tractor-trailer with greater fuel efficiency.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein a gap between the rear end of the tractor and a forward end of the trailer is less than 43 inches in order to positively affect the aerodynamics and increase fuel efficiency [¶ 0139].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanoski, Brown and Burrows as applied to claim 19 above, and further in view of Pfaff.

Regarding Claim 20, Kitanoski, as modified, teaches the invention of claim 19 above but does not teach wherein further comprising an aerodynamic external skin covering at least one of the first portion and the second portion.
However, Pfaff teaches a deflector (10) disposed above a refrigeration unit (28) which is mounted on an outer wall of the trailer [Col. 2, line 61 - Col. 3, line 9].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Kitanoski to have wherein further comprising an aerodynamic external skin covering at least one of the first portion and the second portion., in view of the teachings of Pfaff, in order to reduce the aerodynamic drag of the trailer which will affect the full efficiency [Col. 3, lines 6-9].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763